 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VICTORIA GARCIA, an individual, and               No. 1:18-cv-00369-DAD-JLT
      N.R., a minor, by and through her guardian
12    ad litem,
13                       Plaintiffs,                    ORDER GRANTING PARTIES’
                                                        STIPULATION TO DISMISS ACTION
14           v.                                         WITHOUT PREJUDICE
15    COUNTY OF KERN, et al.,                           (Doc. No. 50)
16                       Defendants.
17

18          On April 8, 2019, the parties filed a stipulation to dismiss this action without prejudice to

19   its refiling. (Doc. No. 50.) Attached thereto is a declaration from plaintiffs’ counsel averring that

20   David Brooks, the guardian ad litem for the minor in this action, N.R., agrees on behalf of the

21   minor that the facts and circumstances of this action justifies the dismissal of the action without

22   prejudice. (Doc. No. 50-2 at 2.) Good cause appearing, and pursuant to the parties’ stipulation, it

23   is hereby ordered that this action is dismissed without prejudice and all pending deadlines and

24   hearing dates in this action are vacated.

25   IT IS SO ORDERED.
26
        Dated:     April 8, 2019
27                                                      UNITED STATES DISTRICT JUDGE

28
                                                        1
